NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10226

                Plaintiff-Appellee,             D.C. No. 2:15-cr-01374-SPL

 v.
                                                MEMORANDUM*
MITCHELL CLAWSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Steven P. Logan, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Mitchell Clawson appeals from the district court’s judgment and challenges

his guilty-plea conviction and 188-month sentence for abusive sexual contact, in

violation of 18 U.S.C. §§ 1153, 2244(a)(5), and 2246(3). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Clawson’s counsel has filed a brief stating that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Clawson the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Clawson waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We remand the case to the district court with instructions to amend the

judgment to add “CIR” to the description of the offense and delete the language

“or with a vulnerable population (i.e. elderly or physically or mentally

handicapped),” and “and victim(s) family” from special condition numbers seven

and ten, respectively. See United States v. Hernandez, 795 F.3d 1159, 1169 (9th

Cir. 2015) (remanding for the district court to make the written judgment

consistent with the unambiguous oral pronouncement of sentence).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED to correct the judgment.




                                          2                                  16-10226